Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 23, 2021

                                       No. 04-20-00304-CV

             1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                 Appellants

                                                 v.

                  MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                   Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

        The reporter’s record was originally due by July 6, 2020. On July 6, 2020, the court
reporter responsible for filing the reporter’s record, Leticia Murillo Escamilla, filed a notification
of late record, requesting until September 4, 2020, to file the reporter’s record. By order dated
July 8, 2020, we granted Ms. Escamilla’s request in part and extended the deadline for her to file
the reporter’s record until August 5, 2020. On August 5, 2020, Ms. Escamilla filed a second
notification of late record, requesting until September 4, 2020, to file the reporter’s record. By
order dated August 7, 2020, we ordered Ms. Escamilla to file the complete reporter’s record by
September 4, 2020. In addition, we ordered Ms. Escamilla to file a status report every 14 days,
beginning on August 21, 2020, indicating the volumes filed and a fair estimate of completion
date for all remaining volumes, until the complete reporter’s record was filed. Ms. Escamilla
began filing status reports, and on September 4, 2020, Ms. Escamilla filed a third notification of
late record, requesting until October 5, 2020, to file the reporter’s record. By order dated
September 24, 2020, we granted Ms. Escamilla’s request and ordered her to file the complete
reporter’s record by October 5, 2020. In addition, we ordered Ms. Escamilla to file daily work
logs by 5:00 p.m. every business day until the record was complete. Since that order, Ms.
Escamilla filed three notifications of late record, with the last notification requesting an
extension until December 21, 2020 to file the complete record. On December 18, 2020, we
granted Ms. Escamilla’s request and ordered Ms. Escamilla to file the record by December 28,
2020. We further advised that if the record was not filed, we might issue an order directing her
to appear and show cause why she should not be held in contempt for failing to file the record.
        On December 28, 2020, Ms. Escamilla filed a notification of late record requesting
additional time to file the record. In that notification, she stated she had not received full
payment for the record. On January 8, 2021, appellants filed a letter stating they had made
arrangements to pay the court reporter’s fee and paid two installment payments in accordance
with that arrangement. They further requested a final estimate so that they could make the full
and final payment upon the record’s completion. By order dated January 25, 2021, we granted
Ms. Escamilla’s request and ordered her to file the complete record by February 2, 2021 and
provide appellants with a final payment estimate prior to that date. We further advised that if the
record was not filed, we would issue an order directing her to appear and show cause why she
should not be held in contempt for failing to file the record. On February 2, 2021, Ms. Escamilla
filed a notification of late record requesting until February 9, 2021 to file the record. In that
notification, she stated she has provided appellants with a final payment estimate for the record.
We granted the motion. Our February 4, 2021 order provided:
         “[I]t is ORDERED that Ms. Escamilla file the complete reporter’s record by
         February 9, 2021.”
Our February 4, 2021 order further advised Ms. Escamilla that:

       “No further requests for extension of time to file the reporter’s record will be
       granted. If the record is not received by such date, this court will issue an
       order directing Ms. Escamilla to appear and show cause why she should not
       be held in civil or criminal contempt or otherwise sanctioned for failing to
       file the record.”

        On February 9, 2021, Ms. Escamilla filed a letter explaining she needs to complete
reviewing and correcting Volumes 10 and 11 and index the exhibits, Volumes 13 through 24.
Along with her letter, she included copies of the incomplete volumes to show her progress.
Because Ms. Escamilla did not file the complete reporter’s record by February 9, 2021, as
required by our February 4, 2021 order, we therefore ORDER Leticia Murillo Escamilla to
appear before this court on Thursday, March 18, 2021 at 9:00 a.m. before a panel
consisting of Chief Justice Martinez, Justice Alvarez, and Justice Chapa to show cause why
she should not be held in civil and criminal contempt of this court and sanctioned for
violating this court’s order dated February 4, 2021 requiring her to file the complete
reporter’s record in this cause by February 9, 2021.

       Ms. Escamilla is hereby advised that she has the right to be represented by counsel at the
hearing and the proceedings will be recorded by a certified court reporter.

        Ms. Escamilla is further advised that in accordance with the Texas Supreme Court’s
emergency orders in response to the COVID-19 pandemic, the above scheduled hearing will be
held through the Fourth Court of Appeals’ Zoom license. A separate e-mail that will contain a
link for the show cause hearing will be sent. Ms. Escamilla is admonished as follows:

       1. The link to Zoom is only for you or your counsel presenting argument and is not to be
          shared with any other person. You will need a computer or other electronic device
          with a camera, a microphone, and access to the Internet. If you intend to present any
          exhibits during the show cause hearing, any such exhibits must be electronically filed
          by noon on the day before the hearing.

       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
          the public. The argument can be accessed using the following link:
                 https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A

       3. You are encouraged to familiarize yourself with the Zoom platform. The Clerk of
          the Court will contact you or counsel who has entered appearance on your behalf no
          later than the week before argument to verify connectivity and equipment.

       4.   You must wear court-appropriate attire and choose an appropriate background.

        Finally, we ORDER the clerk of this court to effect personal service of this order on
Leticia Murillo Escamilla as soon as possible and serve a copy of this order on her by first-class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only.

      This order does not affect Ms. Escamilla’s continuing duty to prepare and file the
complete record in this appeal and Ms. Escamilla is ordered to do so immediately. If Ms.
Escamilla files a complete copy of the reporter’s record by no later than 5:00 p.m. on
Wednesday, March 17, 2021, this court may elect to cancel the show cause hearing.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court